Title: Thomas Boylston Adams to Abigail Adams, 12 July 1795
From: Adams, Thomas Boylston
To: Adams, Abigail


          
            My dear Mother.
            The Hague July 12th: 1795.
          
          The four Letters which your last favor of April 23. mentions to have been written to me, have been received in their regular order, though some of them were nearly five months old when they came

to hand. Accept my best acknowledgements for your kindness in writing so often; to solicit a continuance of it from you, is useless, because I know you will omit no occasion of affording to your sons, what is their chief source of consolation in their absence, the satisfaction of reading your letters.
          I have not always written when my brother did, because he has frequently sent Letters by the way of England; but I have omitted no direct opportunity from this Country, which, considering the little comparative importance of my communications, may perhaps be often enough.
          The intelligence you give of the gradual increase of national sentiments throughout our Country, which have discovered themselves from the Pulpit with such decision, is particularly pleasing, as it may be considered an happy presage, that the true interests of the American people, will no longer be the sport of demagogues & hypocrites. The Clergy of our Country have always been distinguished for patriotism; they have inculcated political order & obedience as the assistant & supporting handmaids of religious freedom, and when it is considered that their sentiments are the voluntary & gratuitous tribute of conviction, their value is appreciated far above the hireling offerings, of a dependent hierarchy.
          Nothing can afford more real satisfaction than the certainty that our Country is prosperous, florishing & happy; progressing rapidly in improvements of an useful nature, & increasing in wealth, quite as fast perhaps as may be beneficial to us. There is doubtless much wisdom in the cautionary injunction, “make not haste to be rich,” when applied to a nation, as well as an individual, for “much wealth is corpulence” (says Young) “if not disease”. Projects of agrandizement often result from a sudden superfluity, and the success of them is usually proportioned to the rashness which begets them.
          The pleasing picture which America exhibits at this moment, is as you observe contrasted by the terrifying & melancholy prospect of European affairs. The different powers are at this time, or probably will soon be, alltogether by the ears. Instead of any rational ground for the expectation of permanent peace, there are many circumstances, which indicate a greater extension of the war. France is still menaced, though her victories & triumphs have already cooled the courage of some who were the first to begin the contest with her; but if they have diminished the fury of these, they have also provoked & aggravated the resentment of others. Russia has already

joined the coalition with England & the Emperor, and this event has not only terrified the King of Prussia into a treaty with France in expectation of a more terrible enemy in the rear, but even Denmark & Sweden are more than apprehensive of too intimate regards from the same quarter. They are almost as much alarmed at the prospect of female dominion as the Poles are impatient, though impotent under it.
          The British Ministry instead of sending an Ambassador to treat with the french Republic are said to have dispatched a Minister to reside near the person of Monsieur, now, according to their calculation, as well as actual coronation Louis 18th:. The Emigrant chair under the Prince de Condé & Count d’Artois are to be paid by the British Court; The war of the Vendée is to be kept alive still, which added to the assistance that is to be afforded from without, seems to be the solution of the scheme in part, which is to restore the Ancient Monarchy in France. The British Ministry are literally the Bankers to their Coadjutors in the trade of human buchery, and they do not hesitate also to supply the necessities of their enemies in this particular, though in the latter instance their presents will not pass muster at the Office of verification.
          What aid, support or assistance these projects may receive from the exertions of french Royalists within the territory of the Republic, I know not. Of one thing I am certain, that attachment or even good will to Great Britain, will not be the stimulating motive of them. In one thing frenchmen are united; it is a love for their Country, and a pride of character, which is superior to all their partialities, and even their resentments; and though they may be the worst enemies of each other & of themselves, they are almost universally frenchmen & lovers of France.
          At Sea the french are still inferior— within little more than a twelve month they have lost 19 Ships of the Line, either by the accidents & disasters of the Ocean, or taken by the British. “The prayers of the unrighteous shall not avail,” it is said, & though the prophet Samuel devoutly bent his reverend knees “aboard the Gallic Ship, that France alone might rule the Seas,” the fixed decree, seems not to have relented of its rigor, when assailed by all the fervor of the Patriarchal devotee.
          I thank you for the news-boys address; you perceive that I have turned it to account. Your domestic anecdotes are always acceptable, though they are sometimes painful. You enjoin upon me

insensibility to female charms. Five and twenty years ago, you would perhaps have spared a young man so impracticable, not to say unfeeling, a task. Ask of my Creator to remould my nature, & perhaps I shall yield obedience to it.
          Pardon my dear Mother this rhapsody; I am not often so civil to the ladies. Above all believe that filial respect & affection still reign supreme in the heart of / Your Son
          
            Thomas B Adams.
          
        